MOISE, Justice.
This appeal is a companion case to that of Jasper N. Morrison v. Department of *127Highways, State of Louisiana, 229 La. 116, 85 So.2d 51. The two cases were consolidated in this Court for argument.
Appellant, W. R. Chadwick, was discharged from his position with the Department of Highways, State of Louisiana, effective March 31, 1955, under the mandatory provisions of Rule 12.9(b) of the Louisiana State Civil Service Commission. The matter is now before us for review.
For the reasons assigned in the case of Morrison v. Department of Highways, State of Louisiana, La., 85 So.2d 51,1 it is ordered that appellant, W. R. Chadwick, having never been legally removed, be entitled to retain his position with all of the emoluments therefrom from the time of removal.
The ruling of’the Civil Service Commission is reversed and set aside.

. 229 La. 116.